Woodworth, J. concurred.
He said that the act, after providing, by the 2d section, that the defendant may redeem at any time in one year after the sale, goes on, in the 3d section, to say, without qualification, that it shall he law.ful for any creditor, having a lien, by decree or judgment, also to redeem in default of tfie defendant, wiljiin 15 months, in the manner prescribed in the 2d section. The clause which then follows in the 3d section, “ that the defendant shall, in all .cases, be entitled to redeem such lands or tenements in preference to any creditor,” was intended to explain away any .doubt which might arise from the generality of the previous provision in that section. It is a qualifying clause, and shews the intention of the legislature, that the creditor should not exercise this right of redemption till after the lapse of the 12 months allowed the debtor ; otherwise the .creditor might come in, and redeem immediately, and thus destroy the debtor’s right. A contrary construction would ,do away the 2d section entirely ; and it is our duty so to construe the act, as that all may stand together. In this view, observe the consequences if Birdseye is allowed to redeem an ¡he grantee or attorney of Dady. Although Van Rensselaer redeemed by paying the original bid together with Birdseye’s lien, yet the latter may redeem, if atali, on repaying the original purchase money with 10per
cent, only, disregarding Van Rensselaer’s liens. This is an absurdity which never could have been intended by the legislature.
It was strenuously contended, on the argument, that the assignment to Van Rensselaer was void within the act to prevent abuses in the practice of the law. But he had a judgment of his own, which was a lien upon the lands sold. This was enough. Yet I fully concur, that this act never intended to restrain the purchase of a previous lien, with .the view to secure a subsisting debt. The act is highly penal, and ought to be confined strictly to those cases which were obviously within the meaning of the legislature.